                     Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 1 of 6
                                                                                                            )2,$6XPPRQV
                                                                                                            



                                         UNITED STATES DISTRICT COURT                                        CLEAR FORM
                                         FOR THE DISTRICT OF COLUMBIA
"NFSJDBO$JWJM-JCFSUJFT6OJPOBOE
"NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                                                        
                        Plaintiff                       
                                                        
                Y                                                    &LYLO$FWLRQ1R
                                                        
        $FOUSBM*OUFMMJHFODF"HFODZ
                                                        
                        Defendant                       



                                          SUMMONS IN A CIVIL ACTION

7R     (Defendant’s name and address)
                                         $FOUSBM*OUFMMJHFODF"HFODZ
                                         -JUJHBUJPO%JWJTJPO
                                         0GGJDFPG(FOFSBM$PVOTFM
                                         8BTIJOHUPO%$

        $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW\RXPXVW
VHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRIWKH)HGHUDO5XOHVRI
&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\ZKRVHQDPHDQG
DGGUHVVDUH
                      %SPS-BEJO
                      "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                      #SPBE4USFFUUI'MPPS
                      /FX:PSL/:




      ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWPD\EHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKH
FRPSODLQW<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                ANGELA D. CAESAR, CLERK OF COURT



'DWH
                                                                       Signature of Clerk or Deputy Clerk
                          Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 2 of 6
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R

                                                      3522)2)6(59,&(
                      7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3O

          7KLVVXPPRQVIRUQDPHRILQGLYLGXDODQGWLWOHLIDQ\
ZDVUHFHLYHGE\PHRQGDWH                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODWSODFH
                                                                              RQGDWH                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWKQDPH
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQGDWH                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQQDPHRILQGLYLGXDO                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRIQDPHRIRUJDQL]DWLRQ
                                                                              RQGDWH                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHUVSHFLI\
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     6HUYHU¶VVLJQDWXUH



                                                                                   3ULQWHGQDPHDQGWLWOH




                                                                                      6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




          Print                     Save As...                                                                    Reset
                     Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 3 of 6
                                                                                                             )2,$6XPPRQV
                                                                                                             



                                         UNITED STATES DISTRICT COURT                                         CLEAR FORM
                                         FOR THE DISTRICT OF COLUMBIA
"NFSJDBO$JWJM-JCFSUJFT6OJPOBOE
"NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                                                         
                        Plaintiff                        
                                                         
                Y                                                     &LYLO$FWLRQ1R
                                                         
        $FOUSBM*OUFMMJHFODF"HFODZ
                                                         
                        Defendant                        



                                          SUMMONS IN A CIVIL ACTION

7R     (Defendant’s name and address)
                                         64"UUPSOFZGPSUIF%JTUSJDUPG$PMVNCJB
                                         UI4USFFU/8
                                         8BTIJOHUPO%$


        $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW\RXPXVW
VHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRIWKH)HGHUDO5XOHVRI
&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\ZKRVHQDPHDQG
DGGUHVVDUH
                      %SPS-BEJO
                      "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                      #SPBE4USFFUUI'MPPS
                      /FX:PSL/:




      ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWPD\EHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKH
FRPSODLQW<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                ANGELA D. CAESAR, CLERK OF COURT



'DWH
                                                                        Signature of Clerk or Deputy Clerk
                          Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 4 of 6
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R

                                                      3522)2)6(59,&(
                      7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3O

          7KLVVXPPRQVIRUQDPHRILQGLYLGXDODQGWLWOHLIDQ\
ZDVUHFHLYHGE\PHRQGDWH                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODWSODFH
                                                                              RQGDWH                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWKQDPH
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQGDWH                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQQDPHRILQGLYLGXDO                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRIQDPHRIRUJDQL]DWLRQ
                                                                              RQGDWH                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHUVSHFLI\
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     6HUYHU¶VVLJQDWXUH



                                                                                   3ULQWHGQDPHDQGWLWOH




                                                                                      6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




          Print                     Save As...                                                                    Reset
                     Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 5 of 6
                                                                                                              )2,$6XPPRQV
                                                                                                              



                                         UNITED STATES DISTRICT COURT                                          CLEAR FORM
                                         FOR THE DISTRICT OF COLUMBIA
"NFSJDBO$JWJM-JCFSUJFT6OJPOBOE
"NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                                                          
                        Plaintiff                         
                                                          
                Y                                                      &LYLO$FWLRQ1R
                                                          
        $FOUSBM*OUFMMJHFODF"HFODZ
                                                          
                        Defendant                         



                                          SUMMONS IN A CIVIL ACTION

7R     (Defendant’s name and address)
                                         +FGGFSTPO#4FTTJPOT***"UUPSOFZ(FOFSBMPGUIF6OJUFE4UBUFT
                                         6OJUFE4UBUFT%FQBSUNFOUPG+VTUJDF
                                         1FOOTZMWBOJB"WF/8
                                         8BTIJOHUPO%$

        $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW\RXPXVW
VHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRIWKH)HGHUDO5XOHVRI
&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\ZKRVHQDPHDQG
DGGUHVVDUH
                      %SPS-BEJO
                      "NFSJDBO$JWJM-JCFSUJFT6OJPO'PVOEBUJPO
                      #SPBE4USFFUUI'MPPS
                      /FX:PSL/:




      ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWPD\EHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKH
FRPSODLQW<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                 ANGELA D. CAESAR, CLERK OF COURT



'DWH
                                                                         Signature of Clerk or Deputy Clerk
                          Case 1:18-cv-02784 Document 1-2 Filed 11/29/18 Page 6 of 6
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R

                                                      3522)2)6(59,&(
                      7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3O

          7KLVVXPPRQVIRUQDPHRILQGLYLGXDODQGWLWOHLIDQ\
ZDVUHFHLYHGE\PHRQGDWH                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODWSODFH
                                                                              RQGDWH                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWKQDPH
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQGDWH                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQQDPHRILQGLYLGXDO                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRIQDPHRIRUJDQL]DWLRQ
                                                                              RQGDWH                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHUVSHFLI\
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     6HUYHU¶VVLJQDWXUH



                                                                                   3ULQWHGQDPHDQGWLWOH




                                                                                      6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




          Print                     Save As...                                                                    Reset
